Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (US 2019/0043843).
Regarding claim 1, Liu et al. disclose providing a substrate (124); providing a light emitting unit having a chip (104) and at least one bonding pin (118); mounting the light emitting unit on the substrate through the at least one bonding pin(fig 3E); and 10applying an adhesive material (138) to a space between the chip and the substrate after mounting the light emitting unit on the substrate (fig 3F).
Regarding claim 3, Liu et al. disclose the adhesive material (silicone)[0058] has a viscosity in a range from 8cP to 12cP.  (The specification [0025] explicitly discloses a silicone adhesive material. Therefore, since the reference discloses the same material, one would expect the material to have the same viscosity properties.) See MPEP 2112.01 II "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0043843) in view of Bower et al. (US 2017/0352646).
Liu et al. disclose providing a substrate (124); providing a light emitting unit having a chip (104) and at least one bonding pin (118); mounting the light emitting unit on the substrate through the at least one bonding pin(fig 3E); and 10applying an adhesive material (138) to a space between the chip and the substrate after mounting the light emitting unit on the substrate (fig 3F).
Liu et al. fails to explicitly disclose the adhesive material is applied by an ink-jet printing process.
Bower et al. disclose the adhesive material is applied by an ink-jet printing process [0051].
 The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements as claimed by known methods (the ink jet printing is a known method of deposition), and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ink jet printing would deposit the adhesive material.)
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter,  the prior art of record does not teach or suggest: the adhesive material is 20applied by: attaching a sheet of the adhesive material in a solid state on the light emitting unit; and converting the sheet from the solid state into a fluid state, thereby flowing into the space between the chip and the substrate.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY SMITH/Primary Examiner, Art Unit 2817